



Exhibit 10.2


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is made as of the 9th day of January,
2017 (the “Effective Date”) between Scott Smith, (“Executive”), an individual,
and Del Frisco’s Restaurant Group, Inc., a Delaware corporation (the “Company”).
(Capitalized terms used herein shall have the meanings given to them in
Section 5 below).
In consideration of the mutual promises expressed herein, Executive and the
Company have agreed as follows:
1.Employment.
(a)Effective Date and Term. This Agreement shall be effective as of the
Effective Date and will continue indefinitely thereafter unless Executive’s
employment is terminated earlier in accordance with Section 3.
(b)Duties. Executive agrees that his position as President of Sullivan’s
Steakhouse (“President”), shall be his full-time employment, and that he will
devote all of his business time, attention and skills to the successful
operation of the Company and its Affiliates (as defined below) and/or its
subsidiaries, and that he will perform such duties, functions, responsibilities
and authority normally associated with that of a President in a business the
size and nature of Sullivan’s Steakhouse, as well as such duties that are from
time to time delegated to Executive by the Chief Executive Officer (“CEO”) to
the best of his abilities, with the highest degree of fiduciary loyalty and care
to the Company. Executive further agrees to conduct himself professionally,
consistent with the highest standards of decorum and judgment, and develop and
maintain good relations with other members of the Company’s management, staff,
and Board of Directors. For the duration of his employment, Executive agrees
that he shall not engage in any other business activity, and that all business
opportunities which might be served by the Company or any of its Affiliates (as
defined below) will be brought exclusively to the attention of the Company. The
provisions of this Section 1(b) shall not prohibit Executive from (i) making
investments in entities the equity of which is traded on a regulated stock
exchange, but only to the extent Executive owns no more than three (3) percent
of the outstanding stock thereof, or having an ownership interest in privately
held businesses but only to the extent that such businesses are disclosed and
approved in writing to the CEO, Executive owns no more than two (2) percent of
the equity in such businesses, that such business do not promote or advertise
Executive’s position with the Company and that such businesses do not engage in
Competitive Activity as defined in Section 4(b) of this Agreement, (ii) serving
on advisory boards of private companies that are disclosed and approved in
writing to the CEO, and do not engage in Competitive Activity (as defined
herein), or (iii) devoting reasonable time and energies to charitable and civic
activities; provided such activities described in clauses (i)-(iii) above do
not, individually or in the aggregate, interfere in any material respect with
the performance of Executive’ duties hereunder.
(c)Location of Performance of Duties. Executive shall office at the Company’s
corporate office in Southlake, Texas, and shall be expected to perform his
duties at all of the Company and its Affiliate’s (as defined below) locations
that may currently exist or be established in the future. Executive shall be
reimbursed for travel and other reasonable business expenses incurred as
contemplated by Section 2(d)(ii) herein, subject to documentation and compliance
with the Company’s business reimbursement policies in existence, and as may
periodically be amended.
(d)Compliance. Executive agrees to abide by all policies, ethics standards,
codes of conduct, and procedures of the Company and its Affiliates (as defined
below) as such policies and procedures may exist, be amended or be adopted in
the future.
(e)Definition of Affiliate. For purposes hereof, “Affiliate” means, when used
with referenced to a specified person, any “person” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), that, directly or indirectly, controls, is controlled by, or is
under common control with the specified Person. For this purpose, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a person, whether through the
ownership of voting securities, by contract or otherwise.
2.Compensation and Benefits.
(a)Base Salary. Executive’s salary shall be $250,000 per year, less applicable
taxes and withholdings, to be paid on a bi-weekly basis of $9,615.38 in
accordance with the Company’s regular payroll practices for similarly situated
executives. Executive’s salary is subject to periodic review and evaluation by
the CEO. The base salary in effect hereunder shall be referred to herein as the
“Base Salary.”
(b)Bonus. Executive shall be eligible to participate in all bonus compensation
plans that the Company may offer, in accordance with the terms of any such plans
and on a level commensurate with his position; provided that such plan shall
provide for threshold and maximum payments of 50% to 200% of Executive’s
eligible Target Bonus, as determined by the CEO or the compensation committee of
the Board in good faith. The target for Executive’s annual bonus shall be fifty
percent (50%) of





--------------------------------------------------------------------------------





Executive’s annual Base Salary (“Target Bonus”) and shall be earned based on the
achievement of objective performance metrics established by the CEO and/or the
compensation committee of the Board after consultation with Executive; provided
however, that during Executive’s first year of employment only, he shall be paid
in advance, $50,000 of the Target Bonus on a quarterly basis, less required
withholdings, and provided further that such quarterly payments of the Target
Bonus are not earned until paid and that Executive must be employed by the
Company and not have provided notice of termination of his employment at the
time of payout in order to have earned and be entitled to payment of such
quarterly portions of the Target Bonus. The balance of Executive’s Target Bonus
(“Balance of The Target Bonus”) shall be based on the achievement of objective
performance metrics established by the CEO and/or the compensation committee of
the Board after consultation with Executive; provided, however, that Executive
shall not be eligible for any payout of the Balance of The Target Bonus if 10%
or less of the performance metrics are achieved. After Executive’s completion of
his first year of employment, he shall be eligible to receive the Balance of The
Target Bonus based on the achievement of objective performance metrics
established by the CEO and/or the compensation committee of the Board after
consultation with Executive, including but not limited to a sales bonus tied to
achievement of a refranchise strategy (with such provision reduced to writing).
Executive’s entitlement to an annual Target Bonus under this subparagraph 2(b),
and the amount of such bonus shall be determined by the Company in its good
faith discretion; provided, however, if the terms of a written annual incentive
bonus plan do not include provisions regarding the time of payment for the
Balance of The Target Bonus, payment of any such bonus shall occur within
fifteen (15) days of the completion of the audit for the fiscal year to which
the bonus relates but in any event by March 15 of year following the performance
year. Bonuses are not earned until paid, and Executive must be employed by the
Company and not have provided notice of termination of his employment at the
time of payout in order to have earned and be entitled to payment of a bonus.
(c)LTI. Executive shall be entitled to participate in the Del Frisco's
Restaurant Group 2012 Long-Term Incentive Plan in a manner commensurate with his
position as determined in good faith by the CEO and/or the compensation
committee of the Board.
(d)Benefits.
(i)Employee Benefits. Executive shall be eligible for all employee benefits
extended, from time to time, to all full-time employees of the Company in
positions similar to Executive, including the Del Frisco’s Restaurant Group NQ
Deferred Compensation Plan, subject to the terms and conditions of the Company's
policies and employee benefit plans, as those policies and plans are amended or
terminated from time to time. Executive acknowledges that he shall have no
vested rights under or in respect to participation in any such plan or program
except as expressly provided under the terms thereof.
(ii)Business Expenses. Executive shall be authorized to incur reasonable
expenses for completion of his duties with the Company, including expenses for
entertainment, travel, and similar items, in accordance with the terms and
conditions of the Company's expense reimbursement policy as in effect from time
to time.
(iii)Vacations. Executive shall be entitled to participate in the Company's
established vacation policy for executive officers, subject to the terms and
conditions thereof.
(iv)Car Allowance. Executive shall be entitled to receive a car allowance of
$1,000 per month.
3.Employment At-Will.
(a)Termination of Employment. Executive is an at-will employee, and either party
to this Agreement may terminate the employment relationship at any time, for any
reason, with thirty (30) days’ written notice. If Executive provides notice of
his intention to terminate his employment, regardless of the reason, the Company
in its discretion may accelerate Executive’s resignation and deem such
resignation to be effective immediately (which shall then be deemed the
Termination Date), subject only to the obligations, if any, under Section
3(a)(i), (ii) or 3(c), below, and such acceleration shall not constitute
termination of Executive’s employment by the Company for any purpose. If the
Company terminates Executive’s employment for Cause (as defined below), it may
do so immediately (which shall then be deemed the Termination Date), subject
only to the obligations, if any, under Section 3(b) below. Executive’s
employment shall immediately terminate upon Executive’s death. In the event
Executive’s employment is terminated because of Disability (as defined below),
the Termination Date shall be as specified in Section 3(j) below. If Executive’s
employment is terminated by the Company (i) without “Cause” (as defined below)
or (ii) if Executive terminates his employment for “Good Reason” (as defined
below), then:
(i)the Company shall pay to Executive an amount equal to six (6) months of
Executive’s then effective Base Salary in accordance with the terms and
conditions provided in Section 3(g) of this Agreement, and also provide COBRA
continuation coverage for Executive and his family under the Company’s medical
plan for six (6) months, in accordance with applicable law at the Company’s sole
expense, provided that the Executive is not, and does not become eligible for
another group health plan, and that such payments do not adversely impact the
Company’s health plans under IRS or DOL regulations, and provided further that
Executive shall first deliver an executed Severance Agreement and General
Release to the Company in the form attached as Attachment A and shall not revoke
the Severance Agreement and General Release in accordance with its terms
(collectively the Company’s payment of Base Salary and COBRA, as applicable,
under this Section, constitutes “Severance Pay”);





--------------------------------------------------------------------------------





(ii)the Company shall be obligated to pay Executive his Base Salary,
reimbursable expenses and benefits owing to Executive through the Termination
Date. In addition, any vested retirement benefits of Executive shall be payable
in accordance with such plans; and
(iii)the Company shall be released from any and all further obligations under
this Agreement subject to the provisions of Section 13 herein concerning
Arbitration of disputes.
(b)Cause. In the event Executive’s employment is terminated for Cause, the
Company shall be released from any and all further obligations under this
Agreement subject to the provisions of Section 13 herein concerning Arbitration
of disputes, except the Company shall be obligated to pay Executive his Base
Salary, reimbursable expenses and benefits owing to Executive through the
Termination Date (any vested retirement benefits of Executive shall be payable
in accordance with such plans). Termination by the Company for “Cause” shall
mean (i) Executive’s conviction by a court (or plea of guilty, no contest,
deferred adjudication or probation) of, to, or for a felony, or any crime
involving theft, fraud, dishonesty, embezzlement, or any other crime which
involves immoral conduct or actions likely to harm the reputation of the
Company, whether or not committed in the course of performing services for the
Company; (ii) Executive’s breach of any fiduciary duty to the Company; (iii)
material act(s) or omission(s) taken by Executive in connection with his
employment which are dishonest or fraudulent; (iv) the commission by Executive
of any material actions in violation of the written rules, policies, ethical
standards or codes of conduct of the Company or Affiliates, conduct by Executive
that is insubordinate or involves repeated absenteeism, or Executive’s
performance of his duties hereunder which is deemed to be unsatisfactory job
performance either in the manner of fulfillment of such duties or the results
achieved, but only after written warning to Executive advising him of the
deficiencies in job performance and/or objectives and describing the improvement
needed; (v) conduct by Executive giving rise to a claim by another employee of
unlawful harassment or discrimination, which claim, after a complete and
diligent investigation, would lead a reasonable person to conclude that
Executive has violated state or federal discrimination laws, in a manner which
would reasonably and customarily require the discharge of an executive employee;
(vi) conduct by Executive, or Executive’s failure to act giving rise to
Legitimate Claims by any persons that the Company or any of its subsidiaries is
in violation of any federal, state or local civil or criminal statute or act
(the term “Legitimate Claims” shall mean conduct by the Executive, or
Executive’s failure to act, undertaken in dereliction of his duties, gross
negligence or without a good-faith belief in the lawfulness of such action
resulting in any claims, allegations or assertions which, in the reasonable
opinion of the Company (after a diligent investigation of the facts), have
substantial merit and which would reasonably and customarily require the
discharge of an executive employee; (vii) Executive’s disregard of the lawful
and reasonable directives of the CEO or Board communicated to Executive; (viii)
Executive’s failure to maintain the privacy of Confidential Information of the
Company or Affiliates except for such disclosure in connection with the good
faith performance of Executive’s duties or as may be required by subpoena or in
connection with any allegation of wrongdoing; (ix) a breach by Executive of any
covenant or agreement between Executive and the Company set forth in Sections 4
and 5 hereof; or (x) the Company is temporarily or permanently enjoined from
employing Executive, or a court otherwise orders the Company to cease employing
Executive, or the Company determines in its reasonable discretion that it is in
the best interests of the Company and/or its employees, officers or directors
that Executive’s employment with the Company be terminated due to restrictions
or covenants to which Executive agreed with a prior entity which is likely to
impact Executive’s ability to timely perform his duties herein on behalf of the
Company. Provided, however, that the Company shall not terminate the employment
of the Executive as a result of the alleged events described in clauses (iv) or
(vii) above unless the Company provides the Executive written notice and the
Executive thereafter fails to cure such event (if in the reasonable
determination of the Company such matters are curable), within thirty (30) days
after receipt of such notice.
(c)Good Reason. The following shall constitute “Good Reason” for termination
hereof by Executive: (i) a significant adverse alteration by the Company in the
nature or status of Executive’s responsibilities or the conditions of such
employment as described in Section 2 of this Agreement; or (ii) a reduction by
the Company in Executive’s Base Salary as in effect on the Effective Date or as
the same may be increased from time to time, except to the extent such
reductions in Base Salary is made as part of an across the board reduction in
the base salary of other senior managers and officers of the Company; (iii) a
relocation of the Company’s corporate offices where Executive is expected to
maintain his principle office which is more than 75 miles from its current
location in Southlake, Texas; (iv) a breach by the Company of any material
provision of this Agreement not embraced in the foregoing clauses. Provided,
however, that Executive shall not terminate his employment for Good Reason as a
result of the alleged events described in this Section 3(c) unless the Executive
provides the Company written notice of such alleged event or conduct no later
than 30 days after the occurrence of the event or conduct, and the Company
thereafter fails to cure such event within thirty (30) days after receipt of
such notice or the Parties fail to achieve a compromise, memorialized in writing
to the satisfaction of the Executive (which shall then be deemed the Termination
Date).
(d)Death or Disability. In the event of Executive’s death or Disability (as
defined below), the Company shall be released from any and all further
obligations under this Agreement, except that the Company shall be obligated to
pay Executive or his estate his Base Salary, reimbursable expenses and benefits
owing to Executive through the day on which Executive is terminated and the
Company will maintain in full force and effect at its own cost medical insurance
for Executive’s spouse and children, for a period of six (6) months from the
date of Executive’s death or Disability to the extent it was in effect at the
time of Executive’s death or Disability and provided such shall be consistent
with then governing law.





--------------------------------------------------------------------------------





(e)Change of Control. This Section 3(e) shall apply if there is a termination of
Executive's employment (i) by the Company for a reason other than for Cause or
due to Executive's death or Disability or (ii) by Executive for Good Reason, in
either case, during the six (6) month period after a Change in Control (as
defined below); or (iii) a termination of Executive's employment prior to a
Change in Control by the Company for a reason other than for Cause or due to
Executive's death or Disability, if the termination was at the request of a
third party or otherwise arose in anticipation of such Change in Control (a
termination described in either clause (i), (ii) or (iii) in this Section 3(e),
shall constitute a "CIC Termination"). If any such termination occurs, (A)
Executive shall receive Severance Pay benefits equal to twelve (12) months of
Executive’s then Base Salary and continuation of COBRA benefits, provided
Executive shall first deliver an executed Severance Agreement and General
Release to the Company in the form attached as Attachment A and shall not revoke
the Severance Agreement and General Release in accordance with its terms. Change
of Control for purposes of this Section 3(e) shall have the meaning set forth in
Del Frisco’s Restaurant Group 2012 Long Term Incentive Plan or any successor
plan.
(f)Other Terminations. In the event Executive’s employment is terminated for any
other reason (i.e., termination by the Company for Cause, or by Executive
without Good Reason), Executive shall only be entitled to receive Executive’s
Base Salary, reimbursable expenses and benefit owing to Executive through the
Termination Date, and, provided further, any vested retirement benefits of
Executive shall be payable in accordance with such plans (and in the event of
Executive’s death, such amounts shall be paid to Executive's estate).
(g)Schedule of Severance Pay Benefits. The Severance Pay benefits applicable for
a termination of Executive by Company without Cause, Executive’s termination for
Good Reason, or a CIC Termination, shall be based on the Termination date, and:
(i) paid over time in accordance with the Company’s payroll practices for its
employees; and (ii) less applicable withholdings. The first installment of the
Severance Pay, unless delayed pursuant to Section 3(h), will be paid to
Executive in equal installments on the Company’s first regular payday that
follows expiration of the Revocation Period contained in the Severance Agreement
and General Release executed by Executive, and will cover the period from the
last day for which Executive was paid Base Salary through the payment date (and
such schedule shall also be applicable to the Company’s payment of COBRA
continuation benefits as part of Executive’s Severance Pay benefits).
(h)409A. Notwithstanding anything to the contrary in this Agreement, the parties
intend that any amounts payable hereunder comply with or are exempt from Section
409A. For purposes of Section 409A, each of the payments that may be made under
this Agreement shall be deemed to be a separate payment for purposes of Section
409A. This Agreement shall be administered, interpreted and construed in a
manner that does not result in the imposition of additional taxes, penalties or
interest under Section 409A. The Company and Executive agree to negotiate in
good faith to make amendments to the Agreement, as the parties mutually agree
are necessary or desirable to avoid the imposition of taxes, penalties or
interest under Section 409A. Notwithstanding anything else herein, to the extent
any of the Severance Pay benefits are treated as nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), then (i) no such payment shall be made to Executive unless
Executive's termination of employment constitutes a "separation from service"
with the Company (as such term is defined in Treasury Regulation Section
1.409A-l(h) and any successor provision thereto), and (ii) if Executive is
determined by the Company to be a "specified employee" for purposes of Code §
409A(a)(2)(B)(i) and the Company determines that delayed commencement of any
portion of the Severance Benefits is required in order to avoid a prohibited
distribution under Code § 409A(a)(2)(B)(i), commencement of such portion of the
Severance Pay benefits will be delayed for six (6) months following Executive's
"separation from service" pursuant to Code § 409A, or, if sooner, until
Executive's death. Delayed Severance Pay benefits (if any) shall be payable in a
lump sum on the first business day following the expiration of such six (6)
month period, and any remaining Severance Pay benefits due shall be paid as
otherwise provided in Section 3(b)(i). Notwithstanding the foregoing, to the
maximum extent permitted by applicable law, payment of the Severance Pay
benefits shall be made in reliance upon Treasury Regulation § 1.409A-l(b)(9)
(with respect to separation pay plans) or Treasury Regulation § 1.409A-l(b)(4).
The Severance Pay benefits shall be treated as a right to a series of separate
payments. The provisions of this Agreement are intended to comply with the
applicable requirements of Code § 409A and shall be limited, construed, and
interpreted in accordance with such intent.
(i) Non-Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement. Notwithstanding the
foregoing, in the event Executive becomes employed by another person or company
during the period in which Severance Pay benefits are due, or in the event
Executive breaches any of the provisions in Sections 4 and 5 below, all further
Severance Pay benefit amounts shall cease immediately and Executive shall
forfeit the right to any such further payments.
(j)Definition of Disability. For purposes of this Agreement “Disability” means
in the opinion of a duly licensed physician selected by Executive and reasonably
acceptable to the Company, Executive, because of physical or mental illness or
incapacity, shall become substantially unable to perform the essential functions
of his position, duties and services required of him under this Agreement with
or without reasonable accommodation for a period of six (6) consecutive months.
In such event, the Termination Date shall be the later of (A) the fifteenth (15)
day after the Company has provided written notice to Executive of its intention
to terminate Executive’s employment, or (B) the date specified in such notice,
provided that within the fifteenth (15) days after such notice by the Company,
Executive has not returned to full time performance of his duties.





--------------------------------------------------------------------------------





(k)No Further Compensation. Neither Executive nor Executive’s estate will be
entitled to any other compensation upon termination of Executive’s employment
pursuant to this Agreement.
4.Prohibition Against Disclosure of Information and Restrictive Covenants.
Executive acknowledges that, by virtue of his employment, he will be in a
confidential and fiduciary relationship with the Company and its Affiliates, and
will be provided, and have access to Confidential Information and trade secrets
of the Company and its Affiliates (collectively the “Company Group”). Executive
acknowledges that the Confidential Information of the Company Group has been
developed or acquired by the Company through the expenditure of substantial
time, effort, and money and provides the Company with an advantage over
competitors who do not know or use such Confidential Information. Executive
further acknowledges that the Company’s business is conducted in a highly
competitive market and use of Confidential Information and trade secrets of the
Company on behalf of a competitor would constitute unfair competition and
adversely affect the business goodwill of the Company that Executive has been
paid to develop for the benefit of the Company. Executive additionally agrees
that the nature of the Confidential Information that the Company commits to
provide to Executive during Executive's employment by the Company would make it
unlikely that Executive would be able to perform in a similar capacity for any
person or entity engaging in a Competitive Activity (as defined below) without
disclosing or utilizing the Confidential Information. Confidential Information
as used in this Agreement means an item of information or compilation of
information in any form (tangible or intangible) related to the business of the
Company Group, that the Company has not made public or authorized public
disclosure of, and that is not readily available to persons outside the Company
Group through proper means who are not obligated to keep the item or compilation
confidential. Confidential Information includes, but is not limited to,
information that qualifies as a trade secret under applicable law. Confidential
Information and trade secrets include, but are not limited to, compilations of
information, records, specifications, and information regarding methods of doing
business, sales materials, forecasts, marketing objectives and strategies,
recipes, employee lists, employee compensation and any other information
relating thereto, customer, supplier and client lists and preferences, price
lists, distribution strategies and procedures, operational and equipment
techniques, business plans and systems, quality control procedures and systems,
special projects and research, including site studies, market data or expansion
plans, and any other records, applications, processes, data and information
concerning the business of the Company Group which are not in the public domain.
Confidential Information also includes information entrusted to the Company
Group, in confidence by another party or subject to contractual confidentiality
obligations. Confidential information further includes proprietary processes and
procedures which include, but are not limited to, all such information regarding
processes and procedures known or intended to be known only to employees of the
Company Group, or others in a confidential relationship with the Company Group,
which relates to business matters. Executive agrees that in light of his
responsibilities for the Company Group, his role as President of Sullivan’s
Steakhouse which provides services to the Company which are unique in nature, as
consideration for the Company’s providing to Executive such Confidential
Information and trade secrets, and in order to protect such Confidential
Information and trade secrets and prevent unfair competition by Executive or
others:
(a)Protection of Confidential Information. During Executive’s employment with
Company and for as long thereafter as the Confidential Information continues to
qualify as Confidential Information under this Agreement, Executive will not
use, or disclose Confidential Information to any third party except as
authorized and undertaken for the benefit of the Company as part of Executive’s
employment duties under this Agreement, or as permitted under Section 4 below.
Executive agrees to use reasonable efforts to give the Company notice of any and
all attempts to compel disclosure of any Confidential Information, in such a
manner so as to promptly provide the Company with written notice that such
disclosure is being or shall be compelled, whichever is earlier. Such written
notice shall include a description of the information to be disclosed, the
court, government agency, or other forum through which the disclosure is sought,
and the date by which the information is to be disclosed, and shall contain a
copy of the subpoena, order, or other process used to compel disclosure.
(b)Restrictions Against Unfair Competition. Executive will not, during his
employment and for a period of twelve (12) months after his employment has ended
(regardless of the reason his employment was terminated), directly or
indirectly, under any circumstance other than at the direction and for the
benefit of the Company, for himself, or on behalf of any other person, or in
conjunction with any other person, firm, partnership, corporation or other
entity, engage in Competitive Activity. Competitive Activity means engaging in
or participating as an investor, owner, director, officer, employee, agent,
independent contractor, partner, consultant, licensor or licensee, franchisor or
franchisee, proprietor, syndicate member, shareholder, creditor, or otherwise,
in any business that any restaurant business or restaurant consulting,
operating, or management company: that (i) features the sale of steak where the
sale of steak exceeds thirty percent (30%) of the restaurant's revenues from
food sales and (ii) which is, or owns or operates restaurants, located within
thirty (30) miles of any Del Frisco's Double Eagle Steak House Restaurant, any
Del Frisco's Grill restaurant, or any Sullivan's Steakhouse restaurant, or any
other Affiliate of the Company (a prohibited Competing Business).
(c)No-Solicitation. Executive will not, during his employment, and for a period
of twelve (12) months after his employment has ended (regardless of the reason),
on his behalf or on behalf of any other business enterprise, directly or
indirectly, under any circumstance other than at the direction and for the
benefit of the Company: (i) interfere with the business relationship of any
creditor, supplier, officer, employee, investor, or agent of the Company or its
Affiliates; (ii) solicit or knowingly induce, an





--------------------------------------------------------------------------------





employee or other person providing services to the Company, that Executive has
knowledge of through his employment with Company (a “Covered Person”) to
terminate an existing employment relationship, to cease providing such services,
terminate an existing or prospective business relationship with the Company, or
reduce such person’s services to the Company; (iii) hire or assist in hiring any
Covered Person that is, or was within the preceding six (6) months, employed
with the Company for the benefit of a business or person engaged in a
Competitive Activity unless the Covered Person has received Company approval to
become employed with such business or person; or, (iv) contact, solicit or
induce, any customer, subcontractor or any other person with a customer or
subcontractor relationship with the Company to terminate, curtail or otherwise
limit such customer relationship, or to give a business opportunity to a
business or person engaged in Competitive Activity that could otherwise be
provided to the Company. As used in this Agreement, solicitation (or to
“solicit”) is understood to include all forms of pursuing, encouraging or
knowingly inducing a desired responsive action regardless of which party first
initiates contact. It is understood that the restrictions in Sections 4(b) and
(c) have an inherently reasonable geographic and scope of prohibited activity
limitations because they are limited to the specific prohibited activities
and/or location of the persons or entities that are not to be engaged in,
solicited or interfered with.
(d)Reasonableness of Restrictions and Reformation. Executive agrees that the
restrictions contained in Section 4(b) and (c) allow Executive an adequate
number and variety of employment alternatives based on Executive's varied skills
and abilities. Accordingly, Executive covenants and warrants that he will not
contend in any proceeding that the restraints contained in Section 4(b) and/or
(c) are unreasonable and greater than necessary to protect the Company’s
Confidential Information, proprietary information and/or the goodwill or other
business interests of the Company. In the event applicable law as determined by
a court requires a revised or more limited scope of prohibited activities or
geographic limitations, the court shall have authority to reform the
restrictions in Section 4(b) and/or (c) so as to make them enforceable, if it is
judicially determined that they are unenforceable as drafted. Provided however,
that in such event the Company shall have the right to deem this Agreement
canceled and void for lack of consideration, and in such case: (i) Executive’s
right to Severance Pay benefits pursuant to this Agreement shall automatically
lapse and be forfeited; (ii) the Company shall have no obligation to make any
further Severance Pay benefits to, or on behalf of Executive; and (iii) the
Company shall be entitled to discontinue future Severance Pay benefits and
receive the full value of any such Severance Pay benefits which were made to, or
on behalf of Executive from the date of Executive’s termination, for any reason,
through the date on which a court held or found any portion of Section 4(b) or
(c) of this Agreement to be invalid or unenforceable. If the Agreement is not
canceled by the Company pursuant to this Section 4(d), then the reformed
restrictions shall be applicable and such different or revised limitations
enforced as determined by the court.
(e)Survival of Obligations. Sections 4, 5, 6, and 10-15 hereof shall survive
material change in the Executive’s position or terms and conditions of
employment, and shall survive the expiration or termination of this Agreement
and the termination of Executive’s employment with the Company, regardless of
which party terminates the Agreement or employment relationship between them, or
why such termination occurs. Executive acknowledges and agrees that his services
are of a unique character and expressly grants to the Company and any Affiliate
or subsidiary, in accordance with Section 12 below, to any successor or assignee
of the Company, the right to enforce the provisions above through the use of all
remedies available at law or in equity, including, but not limited to,
injunctive relief.
5.Company Property.
(a)Inventions. Any patents, inventions, discoveries, applications or processes,
designs, devised, planned, applied, created, discovered or invented by Executive
in the course of Executive’s employment under this Agreement and which pertain
to any aspect of the business of the Company, shall be the sole and absolute
property of the Company, and Executive shall make prompt report thereof to the
Company and promptly execute any and all documents reasonably requested to
assure the Company the full and complete ownership thereof.
(b)Return of Company Property. All records, documents, emails, files, lists,
including computer generated lists, drawings, documents, equipment and similar
items relating to the business of the Company, which Executive prepared or
received from the Company, shall remain the sole and exclusive property of the
Company. Upon termination of this Agreement, Executive shall promptly return to
the Company all of the above described property of the Company, in his
possession, regardless of the medium in which it is stored. Executive further
represents that he will not copy or cause to be copied, printed or cause to be
printed out any of the company described company property, software, documents
or other materials originating with or belonging to the Company. Executive
additionally represents that, upon termination of his employment with the
Company, he will not retain in his possession any of the above described company
property, or such software, documents or other materials pertaining to the
Company, regardless of the medium in which it may be stored, and will execute an
acknowledgment of compliance with this Section 5(b) on request by the Company.
Any access of the Company’s computer systems in order to compete or prepare to
compete with Company is unauthorized harmful access, prohibited by the Company.
6.Remedy. It is mutually understood and agreed that Executive’s services are
special, unique, unusual, extraordinary and of an intellectual character giving
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated in damages in an action at law. Executive acknowledges that
Executive's violation of the provisions of Section 4(b) and/or 4(c) of this
Agreement will cause irreparable harm to the Company, and Executive agrees that
the Company shall be entitled





--------------------------------------------------------------------------------





as a matter of right to an injunction restraining any violation or further
violation of such provisions by Executive or others acting on Executive's
behalf, without any showing of irreparable harm and without any showing that the
Company does not have an adequate remedy at law. Executive further covenants and
warrants that Executive will not dispute in any proceeding that any given
violation or further violation of the covenants contained in Section 4(b) and/or
4(c): (i) will result in irreparable harm to the Company; or (ii) could not be
remedied adequately at law. The Company's right to injunctive relief shall be
cumulative and in addition to any other remedies provided by law or equity. In
addition, the Company shall be entitled to reimbursement from Executive for any
and all reasonable attorneys’ fees and expenses incurred by it in enforcing
Sections 4 and/or 5 of this Agreement.
7.Representations and Warranties of Executive.
(a)In order to induce the Company to enter into this Agreement, Executive hereby
represents and warrants to the Company as follows: (i) Executive has the legal
capacity and unrestricted right to execute and deliver this Agreement and to
perform all of his obligations hereunder; (ii) the execution and delivery of
this Agreement by Executive and the performance of his obligations hereunder
will not violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement or other understanding to which Executive is a
party or by which he is or may be bound or subject; (iii) Executive is not a
party to any instrument, agreement, document, arrangement or other understanding
with any person (other than the Company) requiring or restricting the use or
disclosure of any confidential information or the provision of any employment,
consulting or other services; and (iv) Executive shall not use or disclose
non-public, confidential information from any party with whom he may have been
employed, or had access to in any role or capacity, in the performance of his
duties herein for the Company.
(b)Executive hereby agrees to indemnify and hold harmless the Company from and
against any and all losses, costs, damages and expenses (including, without
limitation, its reasonable attorneys’ fees) incurred or suffered by the Company
resulting from any breach by Executive of any of his representations or
warranties set forth in Paragraph 11(a) hereof.
8.Notices. Any notices provided hereunder must be in writing and shall be deemed
to have been received upon the earlier of personal delivery (including
hand-delivery and personal delivery by facsimile transmission) or the third day
after mailing by first class mail or overnight delivery, to the Company at its
primary office location and to Executive at his address as listed on the
Company’s payroll at the time notice is given.
9.Entire Agreement. This Agreement constitutes the entire understanding of the
parties with respect to its subject matter and no change, addition, alteration
or modification to the terms of Executive’s employment (except his Base Salary
which may be periodically adjusted as set forth in Section 2(a) herein) or this
Agreement may be made except in writing signed by the parties hereto. Any prior
or other agreements, promises, negotiations or representations not expressly set
forth in this Agreement are of no force or effect.
10.Severability. If any provision of this Agreement shall be unenforceable under
any applicable law, then notwithstanding such unenforceability, and subject to
the Company’s discretion under Section 4(d) to request reformation by the court
or to deem this Agreement void for lack of consideration, the Parties otherwise
agree the remainder of this Agreement shall continue in full force and effect
and any provision of this Agreement held invalid or unenforceable only in part
or degree shall remain in full force and effect to the extent not held invalid
or unenforceable.
11.Waiver. No waiver of any provision shall be deemed to have occurred unless
memorialized in writing signed by the waiving party. If either party should
waive any breach of any provision of this Agreement, Executive or the Company
will not thereby be deemed to have waived any preceding or succeeding breach of
the same or any other provision of this Agreement.
12.Assignment. Neither this Agreement, nor any of Executive’s rights, powers,
duties or obligations hereunder, may be assigned by Executive. This Agreement
shall be binding upon and inure to the benefit of Executive and his heirs and
legal representatives and the Company and its successors and assigns. Successors
of the Company shall include, without limitation, any corporation or
corporations acquiring, directly or indirectly, all or substantially all of the
assets of the Company, whether by merger, consolidation, purchase, or otherwise,
and such successor shall thereafter be deemed “the Company” for the purpose
hereof.
13.Choice of Law, Agreement to Arbitrate and Waiver of Jury Trial. The Agreement
is governed by the Federal Arbitration Act, and evidences a transaction
involving commerce. Aside from the Company Parties’ (as defined below) sole
right to pursue injunctive relief pursuant to Executive’s breach of Sections 4
and 5 of this Agreement, if any dispute arises out of this Agreement between the
Parties, or by or against any of the Company’s Affiliates or subsidiaries,
officers, directors, members, owners, or employees (“Company Parties”),
involving Executive’s hiring, retention, compensation, bonus, or Executive’s
employment or separation from employment with the Company for any reason, or
claims of fraud, negligence, emotional distress, breach of fiduciary duty, or
defamation (including post-employment defamation) or any other contractual,
statutory or common law claims, and if the Parties to this Agreement cannot
resolve the dispute, the dispute shall be submitted to final and binding
arbitration, provided however, that regardless of any other terms of this
Agreement, claims may be brought before and remedies awarded by an
administrative agency if applicable law permits such notwithstanding the
existence of an agreement to arbitrate. Executive and the Company Parties agree
to bring any dispute in arbitration on an individual basis only, and not as a
class or collective action. There will be no right or authority for any dispute
to be brought, heard or arbitrated as a class or collective action





--------------------------------------------------------------------------------





(“Class Action Waiver”). Claims may not be joined or consolidated in arbitration
with disputes brought by any other person or entity. The Class Action Waiver
shall not be severable from this Agreement in any case in which the dispute is
filed or pursued as a class or collective action. Regardless of anything else in
this Agreement and/or the applicable rules or procedures of any
arbitration-sponsoring organization, the interpretation, applicability,
enforceability or formation of the Class Action Waiver may only be determined by
a Court and not an arbitrator. Before initiating arbitration, Executive must
submit a written demand to the Company Parties, providing a detailed explanation
of his allegations against the Company Parties. Executive agrees to provide the
Company Parties sixty (60) days to attempt to resolve his allegations before
filing his demand for arbitration. Thereafter, Executive and the Company Parties
agree to mediate their dispute before taking any action in the arbitration
beyond filing the initial demand and answering statement in arbitration. The
arbitration shall be conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(‘AAA”) then in effect, provided however, that despite anything to the contrary
in the AAA’s rules, the proceedings shall be conducted pursuant to the Federal
Rules of Civil Procedure (in the event the AAA rules prohibit application of the
Federal Rules of Civil Procedure or otherwise conflict with any requirements of
this Agreement, the arbitration will be conducted before an arbitrator from
JAMS). If the parties cannot agree to an arbitrator, an arbitrator will be
selected through the AAA’s standard procedures and Rules (or the Rules of JAMS
if the arbitration will be conducted by arbitrator from JAMS). The Company and
Executive shall share the costs of arbitration including services of a court
reporter, unless the arbitrator rules otherwise; provided however each side
shall be responsible for its own attorney’s fees and expenses, and fees and
expenses of any expert witness. The Company Parties and Executive agree that the
arbitration shall be held in Dallas County, Texas, and Texas law shall apply and
govern the parties’ dispute, claims and remedies, except for any matters arising
under federal law, in which case federal law shall apply, and that judgment may
be entered on the arbitrator’s award by any court having jurisdiction thereof.
Arbitration of all disputes between the Executive and Company Parties is
mandatory (except those which involve work place injuries covered under state
workers compensation law or entitlement to benefits under an ERISA covered
plan), and in lieu of any and all civil causes of action or lawsuits which
Executive or the Company Parties may have against the other, with the exception
that Company Parties alone may seek a temporary restraining order, temporary
injunctive and permanent injunctive relief in a court to enforce the covenants
as provided in Sections 4 and 5, and if such relief is granted, in addition to
any other remedy provided herein, the Company Parties shall be entitled to
recover its attorney’s fees from Executive. The Company Parties and Executive
acknowledge that by agreeing to this provision, they knowingly and voluntarily
waive any right they may have to a jury trial based on any claims they may
against each other, including any right to a jury trial under any local,
municipal, state or federal law including, without limitation, claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 1981, the Americans
With Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967,
the Family Medical Leave Act, the Sarbanes-Oxley Act, the Older Workers Benefit
Protection Act, the Fair Labor Standards Act, or similar state laws, claims of
harassment, whistleblower, retaliation, discrimination or wrongful termination,
and any other statutory or common law claims. The prevailing party in any
dispute under this Agreement shall be entitled to an award of its reasonable
costs, including without limitation attorneys’ fees, and all damages or relief
to the extent permitted under Texas or Federal law. Arbitration awards,
findings, and determinations of disputes under this Agreement shall be kept
confidential by the parties, except to the extent disclosure of the terms of
such awards, findings or determinations are required to be disclosed by law or
court order, in which case (a) the disclosing party shall provide the other
party as much advance notice of such required disclosure as is practicable and
shall cooperate in all reasonable respects with any efforts by such other party
(at such other party’s expense) to limit or restrict such required, and (b) the
disclosing party shall limit such required disclosures to the information that
is legally required to be disclosed.
14.Limitations of Restrictions. Nothing in this Agreement (a) prohibits
Executive from reporting an event that Executive reasonably and in good faith
believes is a violation of law to the relevant law-enforcement agency (such as
the Securities and Exchange Commission), (b) requires notice to or approval from
the Company before doing so, or (c) prohibits Executive from cooperating in an
investigation conducted by such a government agency; Executive is also hereby
provided notice that under the 2016 Defend Trade Secrets Act (DTSA): (d) no
individual will be held criminally or civilly liable under Federal or State
trade secret law for the disclosure of a trade secret (as defined in the
Economic Espionage Act) that: (i) is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (iii) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order. Notwithstanding the foregoing, under no circumstance is
Executive authorized to disclose any information covered by the Company's
attorney-client privilege or attorney work without prior written consent of the
Company's CEO.
15.Survival and Construction. Executive's obligations under this Agreement will
be binding upon Executive's heirs, executors, assigns, and administrators and
will inure to the benefit of the Company, its subsidiaries, successors, and
assigns. The Company's obligations under this Agreement will be binding upon the
Company's successors assigns and will inure to the benefit of Executive and
Executive's heirs, executors, and administrators. The language of this Agreement
shall in all cases be construed as a whole according to its fair meaning, and
not strictly for or against any of the patties. The paragraph headings used in
this





--------------------------------------------------------------------------------





Agreement are intended solely for convenience of reference and shall not in any
manner amplify, limit, modify, or otherwise be used in the interpretation of any
of the provisions hereof. Executive may not assign, pledge, grant a security
interest in, hypothecate, or otherwise transfer any of its rights, duties, or
obligations hereunder.
16.Acknowledgment. Executive has carefully read all of the provisions of this
Agreement and agrees that (a) the same are necessary for the reasonable and
proper protection of the Company’s business, trade secrets, and Confidential
Information as defined in Section 4 above; (b) the Company has been induced to
enter into and continue its relationship with Executive in reliance upon his
compliance with the provisions of this Agreement; (c) every provision of this
Agreement is reasonable with respect to its scope and duration; (d) Executive
understands the terms and conditions of this Agreement, has had the opportunity
to review the terms and conditions with counsel of his own choosing, and has
executed this Agreement freely and voluntarily without duress or coercion from
any source.
IN WITNESS WHEREOF, THE PARTIES CONFIRM THEIR ACCEPTANCE OF THIS AGREEMENT, ON
THE DATE STATED BELOW, BY AFFIXING THEIR SIGNATURES IN THE PLACE INDICATED
BELOW.    
            
 
EXECUTIVE:
 
 
 
/s/ Scott Smith
 
Scott Smith
 
 
 
EMPLOYER:
 
Del Frisco’s Restaurant Group, Inc.
 
 
 
/s/ April Scopa
 
April Scopa
 
Chief People Officer
 
 

    



